UNITED STATES: BISTRIGT.COURF/EASTERN DISTRICT OF NEW YORK. Attorney: MICHAEL D. STEGER, PC

 

ANDREW PROKOS

Plainiiff(s)
; Index # 19-CV-4028 BMC
- against -

Purchased July 15, 2019
LIONS EQUITIES, LLC, ETAL
Defendant(s)
AFFIDAVIT OF DUE DILIGENCE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

EDDIE GARAY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE OF
EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

MICHAEL D. STEGER, PC requested that I serve a copy of the SUMMONS; PLAINTIFF'S COMPLAINT FOR (1)
COPYRIGHT INFRINGEMENT; AND (2) VIOLATIONS OF THE DIGITAL MILLENIUM COPYRIGHT ACT* in the above
action for personal service upon LIONS EQUITIES, LLC at

4129 ST. JOHN'S PLACE
BROOKLYN, NY 11213

Your deponent made proper and diligent effort to serve said process on the above named
person(s). | called at the aforementioned address on

September 20, 2019 at 1105 Hours and | was unable to serve the defendant. At the given address is a
storefront where the defendant's name does not appear on any awning. | knocked on the door but | received
no answer. The office was closed. | attempted service at 221 Jefferson Avenue, #1, Brooklyn, NY 11216 on
September 20, 2019 at 1118 Hours and September 21, 2019 at 2018 Hours and | was unable to serve the
defendant. At the given address is a multiple dwelling where the defendant's name does not appear on any
beil or mailbox. | knocked on the door but | received no answer. ! attempted service at 1129 St. John's Place,
Brooklyn, NY 14213 on September 23, 2019 at 1328 Hours and I knocked on the door but ! received no
answer. | appears that the office is under renovation. | spoke to a male employee in the office who told me
the defendant is unknown.

47 U.S.C. § 1202); RULE 73 NOTICE; MANDATORY REQUIREMENTS FOR INITIAL STATUS
CONFERENCE

Your deponent verily believes that he will be unable to effect personal service upon the above named person(s) herein,
although your deponent made due and diligent efforts to effect same.

Sworn to me on: September 30, 2019 (frre 4

 

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York EDDIE GARAY
No, O1KNG178244 No. 01MU6238632 No. 4949206 : .

Qualified In New York County Qualified in Queens County Qualified in Bronx County License #: 2090356
Commission Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 728911

UNITED PROCESS SERVICE, INC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
